- Prepared by EDGARX.com Notice to ASX and LSE Rio Tinto Annual General Meetings 4 May 2017 The annual general meetings of Rio Tinto plc and Rio Tinto Limited were held on 12 April 2017 and 4 May 2017 respectively. Under Rio Tinto’s dual listed companies structure established in 1995, decisions on significant matters affecting shareholders of Rio Tinto plc and Rio Tinto Limited in similar ways are taken through a joint electoral procedure. Resolutions 1 to 19 contained in the notices of meeting for each of Rio Tinto plc and Rio Tinto Limited fall into this category.
